FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated November 1, 2007 BIOMIRA INC. (Translation of registrant’s name into English) Edmonton Research Park 2011-94 Street, Edmonton, Alberta Canada T6N1H1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x (for past years ending in calendar year 1996) Form 40-F x (commencing in calendar year 1997) Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXPLANATORY NOTE On November 1, 2007, Biomira Inc. issued a press release announcing its third quarter financial results for the period ending September 30, 2007.The press release was filed with the System for Electronic Document Analysis and Retrieval in Canada and is attached to this report. 2 TABLE OF CONTENTS Item Page Press Release of the Company dated November 1, 2007 4 Signature 8 3 BIOMIRA ANNOUNCES THIRD QUARTER 2 EDMONTON, ALBERTA, CANADA - November 1, 2007 - Biomira Inc. (“Biomira” or the “Company”) (NASDAQ:BIOM) (TSX:BRA) today reporteda consolidated net loss of $6.8 million or $0.06 per basic and diluted share for the three months ended September 30, 2007, compared to $3.7 million or $0.04 per basic and diluted share for the same period in 2006. Revenue was $1.2 million for the 2007 third quarter, compared with $1.7 million for the year earlier quarter. Total operating expenses were $7.9 million for the quarter ended September 30, 2007, compared with $5.6 million for the same quarter in 2006. All results are in Canadian dollars. The increase in net loss of $3.1 million primarily resulted from lower revenues of $0.5 million and increased operating expenses of $2.3 million.The lower revenues resulted from reduced contract research and development funding as a result of transitioning the responsibility for the clinical development and regulatory activities for StimuvaxÒ to Merck KGaA of Darmstadt, Germany (“Merck KGaA”) during 2006.The increase in operating expenses is primarily attributable to professional fees associated with the Company’s proposed reincorporation into the United States.Also contributing to the increase in operating expenses is higher amortization expense related to intangible assets acquired as part of the ProlX acquisition in October 2006.Partially offsetting these variances is lower research and development expenses, once again resulting from transitioning the responsibility for the clinical development and regulatory activities for Stimuvax to Merck KGaA during 2006. Financial results for the nine months ended September 30, 2007 reflect a consolidated net loss of $18.4 million or $0.16 per basic and diluted share compared to $13.5 million or $0.15 per basic and diluted share for the same period in 2006. As at September 30, 2007, cash and cash equivalents and short-term investments were $20.5 million compared to $33.0 million at the end of 2006, a decrease of $12.5 million.Major contributors to the net change included $10.6 million used in operations, $0.5 million used in payment of accrued business acquisition and share issuance costs, and $1.1 million used in the purchase of capital and intangible assets.Included in cash used in operations is an increase in inventory of $3.5 million related to Stimuvax manufacturing activities, which resumed in the first quarter of 2007 as a result of the commencement of the Merck KGaA-led phase 3 trial of Stimuvax in non-small cell lung cancer.Also included in cash used in operations are proceeds from collaborative agreements of $5.6 million related to milestone payments received under the provisions of the collaboration between Biomira and Merck KGaA. 4 About Biomira Biomira is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Biomira's goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients. Forward-Looking Statements In order to provide our investors with an understanding of our current results and future prospects, this release may contain statements that are forward looking.These forward-looking statements represent Biomira’s intentions, plans, expectations and beliefs and are based on our experience and our assessment of historical and future trends and the application of key assumptions relating to future events and circumstances. Forward-looking statements involve risks and uncertainties related to our business and the general economic environment, many beyond our control. These risks, uncertainties and other factors could cause our actual results to differ materially from those projected in forward-looking statements, including those predicting adequacy of financing and reserves on hand; currency exchange rate fluctuations; changes in general accounting policies; and general economic factors.Although we believe that any forward-looking statements that may be contained herein are reasonable, we can give no assurance that our expectations are correct.All forward-looking statements are expressly qualified in their entirety by this cautionary statement. For a detailed description of our risks and uncertainties, you are encouraged to review the official corporate documents filed with the securities regulators in Canada and the United States, including the risk factors described in our 2006 Annual Report and in the amended registration statement on Form S-4 filed by Oncothyreon Inc. Additional Information Additional information relating to Biomira, including a copy of our Annual Information Form, Form 40-F and Proxy Circular, can be found on SEDAR at www.sedar.comand U.S. EDGAR at www.sec.gov. Investor and Media Relations Contact: Julie Rathbun Rathbun Communications (206) 769-9219 ir@biomira.com BIOMIRA INC.2011 - 94 St. Edmonton, AB, CanadaT6N 1H1 Tel:(780) 450-3761Fax:(780) 463-0871 http://www.biomira.com 5 Biomira Inc. Consolidated Statements of Operations (expressed in thousands of Canadian dollars, except share and per share amounts) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 REVENUE Contract research and development $ 16 $ 1,658 $ 665 $ 3,002 Contract manufacturing 1,016 - 1,016 - Licensing revenue from collaborative agreements (Note 7) 158 51 349 157 Licensing, royalties, and other revenue 1 6 25 92 1,191 1,715 2,055 3,251 EXPENSES Research and development (Note 8) 1,273 3,623 7,961 10,551 Manufacturing 1,290 - 1,290 - General and administrative 4,412 1,782 9,093 6,046 Marketing and business development 14 146 595 513 Amortization 870 92 2,589 295 7,859 5,643 21,528 17,405 OPERATING LOSS (6,668 ) (3,928 ) (19,473 ) (14,154 ) Investment and other (loss) income (435 ) 191 (434 ) 615 Interest expense (1 ) (2 ) (2 ) (9 ) LOSS BEFORE INCOME TAXES (7,104 ) (3,739 ) (19,909 ) (13,548 ) INCOME TAX RECOVERY: Future 325 - 1,518 - NET LOSS $ (6,779 ) $ (3,739 ) $ (18,391 ) $ (13,548 ) BASIC AND DILUTED LOSS PER SHARE $ (0.06 ) $ (0.04 ) $ (0.16 ) $ (0.15 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 116,915,338 89,388,932 116,915,338 88,227,133 6 Biomira Inc. Consolidated Balance Sheets Data (expressed in thousands) (unaudited) September 30 2007 December 31 2006 Cash and cash equivalents and short-term investments $ 20,455 $ 33,037 Inventory $ 4,806 $ 1,287 Total assets $ 73,763 $ 79,099 Current portion of deferred revenue $ 5,471 $ 207 Total long-term liabilities $ 18,360 $ 13,378 Shareholders equity $ 44,395 $ 61,417 Common shares outstanding 116,915 116,915 (CAD $1.00 USD $1.00) 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIOMIRA INC. (Registrant) Date: November 1, 2007 By: /s/ Edward A. Taylor Edward A. Taylor Vice President, Finance & Administration and Chief Financial Officer 8
